IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-51186
                            Summary Calendar



                        UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

                                   versus

                             JOSE M. MEDINA,

                                               Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                       USDC No. SA-01-CR-401-ALL
                          --------------------
                              May 16, 2002

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jose M. Medina challenges the sufficiency of the evidence

supporting     his   conviction.    Medina   was   convicted   under   the

Assimilative Crimes Act, 18 U.S.C. § 13, for being intoxicated

while operating a motor vehicle in a public place within the

confines of Fort Sam Houston.

     We review the evidence to determine whether the finding of

guilt made by the trier of fact is supported by substantial


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-51186
                                 -2-

evidence.     United States v. Ybarra, 70 F.3d 362, 364 (5th Cir.

1995).     We view all evidence in the light most favorable to the

Government and defer to all reasonable inferences drawn by the

trier of fact.    Id.

     The evidence established that Medina had been drinking, that

he had been driving, and that he had been involved in a traffic

accident.    Medina lacked the ability to speak in a normal speech

pattern.    Medina emitted a noticeable odor of alcohol, had glassy

eyes, had a disheveled appearance, and was argumentative.       The

evidence, viewed in the light most favorable to the Government, was

sufficient to convict Medina of being drunk while driving on Fort

Sam Houston.      See Ybarra, 70 F.3d at 364.     The judgment is

AFFIRMED.